United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1340
                                   ___________

Alfred Lee Mauldin,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
T. C. Outlaw, Warden,                   *
FCI - Forrest City,                     * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: August 4, 2011
                                Filed: August 12, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Alfred Mauldin appeals the district court’s1 dismissal without prejudice of his
28 U.S.C. § 2241 petition. Having carefully reviewed the record, we conclude that
dismissal was proper for the reasons stated by the district court. Accordingly, the
judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________


      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.